

117 HR 2950 IH: Computing Advancements for Materials Science Act
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2950IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Weber of Texas (for himself and Mr. Lucas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for a fundamental research program for the application of advanced computing practices to materials science challenges at the Department of Energy, and for other purposes.1.Short titleThis Act may be cited as the Computing Advancements for Materials Science Act or the CAMS Act.2.Computational materials and chemistry(a)In generalSection 303 of the Department of Energy Research and Innovation Act (42 U.S.C. 18641) is amended by—(1)redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(2)inserting after subsection (c) the following:(d)Computational materials and chemistry(1)In generalThe Director shall support a program of fundamental research for the application of advanced computing practices to foundational and emerging research problems in chemistry and materials science.(2)Computational materials and chemistry science centers(A)In generalIn carrying out the activities authorized under paragraph (1), the Director shall select and establish up to four computational materials and chemistry science centers to develop open-source, robust, and validated computational codes and user-friendly software, coupled with innovative use of experimental and theoretical data, to enable the design, discovery, and development of new materials and chemical systems including chemical catalysis research and development. These centers shall also focus on overcoming challenges and maximizing the benefits of exascale and other high performance computing systems.(B)SelectionThe Director shall select centers under paragraph (1) on a competitive, merit-reviewed basis. The Director shall consider applications from the National Laboratories, institutes of higher education, multi-institutional collaborations, and other appropriate entities.(C)DurationA center established under this subsection shall receive support for a period of not more than 5 years, subject to the availability of appropriations.(D)RenewalUpon the expiration of any period of support of a center under this paragraph, the Director may renew support for the center, on a merit-reviewed basis, for a period of not more than 5 years.(E)TerminationConsistent with the existing authorities of the Department, the Director may terminate an underperforming center for cause during the performance period.(3)Materials research database(A)In generalThe Director shall support the development of a web-based platform to provide access to a database of computed information on known and predicted materials properties and computational tools to accelerate breakthroughs in materials discovery and design.(B)ProgramIn carrying out this paragraph, the Director shall—(i)conduct cooperative research with industry, academia, and other research institutions to facilitate the design of novel materials;(ii)leverage existing high performance computing systems to conduct high-throughput calculations, and develop computational and data mining algorithms for the prediction of material properties;(iii)advance understanding, prediction, and manipulation of materials;(iv)strengthen the foundation for new technologies and advanced manufacturing; and(v)drive the development of advanced materials for applications that span the Department’s missions in energy, environment, and national security.(C)CoordinationIn carrying out this section, the Director shall leverage programs and activities across the Department..(b)FundingOut of funds authorized to be appropriated for the Basic Energy Sciences program of the Office of Science at the Department of Energy, there shall be made available to the Secretary to carry out activities under this subsection $10,000,000 for each of the fiscal years 2022 through 2031.